Richardson, Judge,
delivered the opinion of the court.
The receipt on which the motion was grounded shows that only five hundred dollars, less than one-third of the amount of the judgment, has been paid, and that the defendants did not intend to release the residue of the judgment. The question then is, whether this instrument of writing without a seal operates as an extinguishment of the whole judgment, against the manifest intention of the parties to it and in the face of the fact that only a portion of the debt has been paid, and that too by neither of the plaintiffs.
It is an undoubted rule of law that a release to one of several obligors discharges the others; but an instrument of writing that has this effect, and that can be taken advantage of by the others as a discharge, must be a technical release under seal. (Rowley v. Stoddard, 7 John. 267; Seymour v. Minturn, 17 Johns. 170; Jackson v. Stackhouse, 1 Cow. 122; Dozing v. Bailey, 9 Wend. 336; Seely et al. v. Spencer, 3 Verm. 334; Baily v. Day, 26 Maine, 88; Shaw v. Pratt, 22 Pick. 305; Gibson v. Weier, 1 J. J. Marsh. 446.) The principle is too well established to be debatable, and it is unnecessary to discuss the reason on which it is founded or to review the authorities that support it.
The judgment is affirmed ;
the other judges concurring.